﻿On behalf
of my country, I congratulate Mr. Jan Kavan and the
other members of the Bureau on their election. The
President can count on the full cooperation of the
delegation of Chile for the success of his stewardship.
The Government of Chile takes this opportunity
to welcome the accession to membership of the United
Nations of the Swiss Confederation and, soon, of
Timor-Leste. The presence of Switzerland strengthens
its historical association with the founding principles of
this Organization. The upcoming presence of Timor-
Leste symbolizes the role of the United Nations in the
creation of a viable and democratic State. We are proud
to have contributed to that mission.
One year ago, this city suffered a reprehensible
terrorist attack that left an indelible stain on the
conscience of mankind. That date, 11 September 2001,
marked a turning point in contemporary history. This
episode brought us face to face with new dimensions of
our human vulnerability, with a fragility that
universalized insecurity. The attack perpetrated a few
kilometres from this place showed us, with frightful
cruelty, that human coexistence urgently requires new
approaches and new instruments.
It has become necessary for Governments and
societies to forge positive responses and to work
together to resolutely confront terrorism. In a
globalized world, it is imperative that we re-evaluate
multilateralism, and Chile would like to renew its
commitment in that regard.
We believe that, at this period of history, we have
to make every effort to bring about a safer world. That
challenge should unite societies and cultures. As the
Secretary-General pointed out yesterday, the United
Nations alone has the legitimacy necessary to
contribute to an effective system of security.
Complying with Security Council resolutions is a
responsibility incumbent upon everyone, and is
essential to the future of the Organization.
The changes that have taken place in recent years
have created new challenges and responsibilities for
the world that we must assume, and to which we must
respond, as a global society. The risks today are indeed
both global and without boundaries. Both States and
ordinary men and women in every part of the world
now face a new environment of uncertainty. In that
context, traditional notions of security  which were
formulated against the backdrop of threats from State
actors  have been overtaken. A safer world requires
that we build consensus and that we develop new
approaches that both take into account the multi-
dimensional nature of threats and place people at the
centre of their concerns.
In such a security scenario it is urgent that we
promote a comprehensive focus at the global level to
deal with new threats and to build a world free of fear
and poverty. The concept of human security has
emerged from just that sort of change. We would like
people to be at the centre of every multilateral
deliberation. That was the priority that Chile put forth a
decade ago with its initiative to hold a summit on
social development. It is that same concern that has led
to our participation in the Human Security Network, of
which Chile has been the coordinator this year.
Human security is linked to the maintenance of
international peace and security, public order and the
social environment. Those elements should be
promoted through innovative and effective strategies.
Chile's candidacy for a seat on the Security
Council for the period 2003-2004  which has the
support of the Group of Latin American and the
Caribbean States, for which we once again express our
appreciation  seeks to strengthen the multilateral
approach to crises that threaten international peace and
security, as well as to place human security at the
centre of the concerns of that main body of the United
Nations.
Respect for human rights is a fundamental
requirement in the search for a world that is free from
fear, more secure and full of hope. Human rights are a
source of political and social legitimacy in the
contemporary international system and provide
guidelines for its actions. As a member of the
34

Commission on Human Rights, our country will
participate in initiatives to strengthen the fundamental
and unique role of that body. Similarly, democracy too
is a universal value, one which is expressed mainly
through free elections and change in governance.
Strengthening democracy requires integrity,
transparency and good governance. That is the proper
way to create a democratic environment in which a
society can be better integrated, protected and imbued
with meaning.
My country constructively supports and promotes
the spread of the values of democracy and democratic
thinking throughout the world. In our region,
democracy is a fundamental value. The adoption of the
Inter-American Democratic Charter represents a step
forward in the continuing effort to further refine and
strengthen democracy. In that vein, we welcome the
establishment of the Community of Democracies as a
concerted attempt to make universal the values inherent
in democracy.
The cultural dimension, as an expression of a
modern vision, must be part of our efforts to build a
safer world. Intercultural dialogue and respect for
diversity are fundamental elements of civilized
relations between nations. We believe that intercultural
dialogue should contribute to strengthening the
universal values of human dignity.
International terrorism is a negation of the values
that make possible civilized coexistence, in which there
must be room for the diversity of the world. Terrorism
is the greatest risk facing the global community in
building a safer world. Political commitment is
therefore needed to agree on effective efforts to
eradicate terrorism within the framework of
international law. Intercultural dialogue is essential to
develop a global strategy to combat terrorism. The
United Nations plays an essential role as the leading
organization in the fight against terrorism. The work of
the Security Council and of its Counter-Terrorism
Committee, established pursuant to Council resolution
1373 (2001), and the development of a general
convention on international terrorism are efforts that
we support and to which we will continue to
contribute. A convention on terrorism has been adopted
at the regional level, and we will continue to intensify
our cooperation through the Inter-American Committee
on Terrorism and the Common Market of the South.
The risks and threats to global security, which are
beyond the effective control of States, highlight the
nature of globalization in our world today. Indeed, the
characteristics of globalization can be seen in such
phenomena as the globalization of markets, the
intensification of social relations and the broadening of
cultural exchanges and communications. At the same
time, however, risks have also become global and the
imbalances resulting from the unequal distribution of
wealth have increased, thereby accentuating the trend
towards the marginalization and exclusion of
communities, countries and regions.
We believe in the benefits of economic and
political globalization. But we also believe that
globalization requires good governance and a
systematic and shared effort by the international
community to establish the rules of the new
international system. We believe that there should be
greater participation in this effort, as well as ongoing
consultations with our citizens and our civil societies.
The United Nation system is an indispensable forum
for addressing these challenges.
Just as we believe that the process of
globalization in which we are now engaged requires
clear rules in order for its benefits to reach all of
mankind, we also believe that the economic growth and
prosperity of countries require freedom, democracy and
security in this global world. Chile had adopted a
model that assigns to the market and to the private
sector a key role in its development plans, within a
framework of democracy and solidarity. We are
convinced that active participation in international
trade is a positive way of achieving growth, increasing
employment, being innovative in the area of
technology and being effective in the allocation of
resources.
Based on our commitment to development with
equity, we have opened up our economy, our
communications and our culture; and we are satisfied
at having done so. We believe, based on our
experience, that globalization can be a source of
opportunity for all nations, particularly for small and
remote countries such as ours, which are far from the
major consumer centres and international flows.
In order for the efforts of nations such as ours to
be rewarded, however, it is essential for international
trade to be fair, to have clear-cut, established rules, and
to avoid measures that distort it. Subsidies and lax
35

implementation of anti-dumping measures are
obstacles to the achievement of that goal. In this
connection, I wish to place special emphasis on the
urgent need for the liberalization of the trade in
agricultural products. Many developing countries,
including my own, are highly competitive in this
sector, but the benefits are lost because of
protectionism in the developed countries.
We argued forcefully in Doha and Monterrey that
in order for there to be growth, there must be access to
markets. As President Ricardo Lagos stated in
Monterrey, If trade barriers were eliminated, the
developing countries would have the potential to earn
$130 billion, more than twice the $50 billion that we
proposed as a target for the Millennium Summit'.
We urge the United Nations to continue its efforts
to promote the integrated activities of the various
multilateral political, economic and financial agencies
that are helping to achieve a world of greater
development, equity and security.
As the multilateral system continues to develop
culturally, socially and politically, Chile will continue
to promote the mainstreaming of the gender
perspective into the various activities of the
international system and its subsystems. We also
support the creation of opportunities for participation
by civil society organizations.
The more developed, more equitable and safer
world to which we aspire also requires us to establish
international standards for the protection of the rights
of vulnerable groups. Chile will continue to encourage
the conclusion of agreements that contribute to the
formulation and improvement of public policies in this
field. I would like to underscore our political
commitment to achieving a comprehensive convention
that protects and promotes the rights and dignity of
people with disabilities. Integration, recognition of the
dignity of people and equality of opportunity for all are
the basic precepts of a more secure society.
We are convinced that we need to commit
ourselves as an international community to more active
policies for the protection of the environment. Few
issues on the international agenda affect us all equally
as much as this one and, paradoxically, few generate as
many disputes. The Johannesburg Summit confirmed
my belief that we must work towards consensus on
basic concepts.
The right to live in a socially acceptable
environment is an ethical imperative of the present day.
We must therefore give priority to a global
environmental agenda that focuses on improving legal
norms relating to, and providing better protection for,
the oceans, the climate, the atmosphere and the ozone
layer.
Given the direct impact that this issue has on
development, I wish to note that, in December 2003, at
ConcepciÛn, Chile, the World Biotechnology Forum
will take place under the sponsorship of the United
Nations Industrial Development Organization and the
Government of Chile.
With regard to the political dimension, which
emphasizes security, human rights, democracy and the
fight against terrorism, I would like to refer to certain
areas of the world that are of greatest concern to the
international community. Latin America is a region in
which democracy is the norm, even though in some
cases it is fragile. The nations of our continent have
learned how difficult it is to build and sustain
democratic institutions based on universal principles
and values. We have a number of regional and
subregional mechanisms that compel us to fulfil this
obligation. The Rio Group is without doubt the most
important of these.
The world is aware of the current economic crisis
in our region. This is a paradoxical situation. Latin
America responded properly to the challenge and
adopted many of the structural economic reforms that
were asked of it, which led to a degree of liberalization
without precedent in its history. The developed world,
however, is sending contradictory signals that test the
faith of those of us who view globalization and the
system of free trade as the basis for the development of
our peoples. Those of us who believe that globalization
must be based on the principles of competitiveness
without exclusion thus see, on a regular basis,
restrictions placed on our products; these are very
difficult to explain. This casts doubt on the existence of
a desire to move towards a globalization without
compartmentalization.
Because of its gravity, I must refer to a conflict
that affects the entire international community. Chile
wishes to express its deep concern at the grave
situation in the Middle East in the light of the impasse
in the peace negotiations aimed at finding a solution to
the crisis between Palestinians and Israelis. The
36

continuing escalation of the violence that began in the
region on 28 September 2000 continues to claim many
victims and to cause heavy material damage, and
threatens to spread throughout the region, thereby
posing a serious danger to international peace and
security.
The Government of Chile reiterates the need for
the strict implementation of the relevant resolutions of
the Security Council and recourse to constructive
negotiation, with a view to achieving a just,
comprehensive and lasting peace that make possible
the creation of a viable Palestinian State and
coexistence with the State of Israel within secure and
internationally recognized borders. A world in which
Palestinians and Israelis can live together will be a
more secure world.
We share the international sense of urgency that
the Government of Iraq must abide by the provisions of
Security Council resolutions in the interest of regional
and global security. We are convinced that in this
globalized world it is essential for us to act in
accordance with the principles and values promoted by
the United Nations.
In Africa we now see signs of hope. Chile wishes
to express its firm support for the African continent in
its decision to create modern regional instruments, such
as the African Union and the New Partnership for
Africa's Development. We hope that these initiatives,
to which Africans themselves have referred to as the
African renaissance, will generate in the international
community a response commensurate with those
efforts. This is a new challenge for the twenty-first
century, and the United Nations must be involved.
Chile, a small nation that looks out at the world
from the South, has developed important links of
international solidarity in the most diverse
directions  in Latin America as part of the inter-
American system; in its association with the European
Union; and as a member of the Asia-Pacific Economic
Cooperation organization. In opting for open
multilateralism, we are facing today's challenge of
working towards a more secure world  a world free
from fear and poverty. We will encounter obstacles
which we must confront with shared political resolve.
This is the responsibility of all the countries
represented here today in the General Assembly.
Let us advance towards global human security.
Let us combat terrorism, poverty and misery in the
search for a more democratic and more tolerant society.
In this challenge, Chile is convinced that
multilateralism can and must contribute to overcoming
the insecurity currently prevailing in the world. The
United Nations offers such an opportunity to the
international community. It is a forum that can and
must seek consensual solutions to the inescapable
problems now plaguing humankind.





